Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in figs. 2 and 3, there are several instances of “Memeory”, which is a misspelling of ‘Memory’.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In ¶17, the term “ma” should be ‘may’.
In ¶20, the term “self-Sufficient” should be ‘self-sufficient’
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities: “programed” should be ‘programmed’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recite the term “self-contained” in the preamble.  The term is indefinite as it is unclear to what degree the device is self-contained.  The specification appears to loosely suggest that self-contained as being something that is self-sufficient and standalone without needed support from backend servers.  It is unclear whether “self-contained” limits the device physically to a single integrated circuit or to a singular chassis or to a physical room or a device of any size whether it spans the length of a desk or encompasses a whole building.  To expedite prosecution, under the broadest 
Claims 2-19 are rejected as being dependent upon the rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-15, 18, 19 and 20 are rejected under 35 USC 103 as being unpatentable over US Pat. Pub. No. 2020/0396383 to Moloney et al. (hereinafter Moloney) in view of US Pat. Pub. No. 2019/0355193 to Kirsch et al. (hereinafter Kirsch) in further view of US Pat. Pub. No. 2018/0246964 to Teichman et al. (hereinafter Teichman).
Per Claim 1, Moloney discloses a self-contained device (figs. 1A-B, 5A-C and 7 is construed as a self-contained device; ¶20…entire hardware platform shown in fig. 1B is construed to be self-contained device; ¶71…”any or all of the blocks may be implemented by one or more hardware circuits (e.g., discrete and/or integrated analog and/or digital circuitry, an FPGA, an ASIC,….)”), comprising:
a convolutional neural network (CNN) logic circuit (fig. 1A, item 114, fig. 5A and ¶53…CNN logic is part of Vision Processing Unit (VPU));
a plurality of random access memory cells (fig. 6 and ¶72…process shown in fig. 6 performs feature detection and recognition, which involves applying the CNN stored in a plurality of random-access memory cells: “process of FIG. 6 may be implemented using executable instructions (e.g., computer and/or machine readable instructions) stored on a non-transitory computer and/or machine readable medium such as…a random-access memory and/or any other storage device or storage disk in which information is stored for any duration (e.g., for extended time periods, permanently, for brief instances, for temporarily buffering, and/or for caching of the information)”) embedded with the CNN logic circuit on a same semiconductor substrate (fig. 6 and ¶71…feature detection and recognition steps use CNN logic circuit, all of which can be on one integrated circuit, thus being on the same substrate as the random access memory: ”A flowchart representative of example hardware logic or machine-readable instructions for implementing the mobile camera 100, 204 and/or the VPU 108 of FIGS. 1A, 1B, 2, 5A, 5B, and 5C is shown in FIG. 6… any or all of the blocks may be implemented by one or more hardware circuits (e.g., discrete and/or integrated analog and/or digital circuitry, an FPGA, an ASIC,….)”) and storing a full set of trained parameters for a CNN model (figs. 1A-B, 5A-B and ¶53…CNN features analyzers are trained to detect or recognize features from a full spectrum of sensing, including audio, acceleration, video, etc., thus having a full set of trained parameters.  In addition, each type of sensing has its own trained CNN, i.e., CNN face detector/recognizer 530-534, CNN motion activity detector/recognizer 502-504, CNN Word recognizer 518-520, thus each CNN has full set of trained parameters:  ”FIG. 5A shows the low-resolution camera 102a, the IMU 104, the audio codec 106, and the high-resolution camera 102c in circuit with the VPU 108. To perform motion analysis, audio analysis and computer vision analysis, the example VPU 108 is provided with a number of example CNN feature analyzers (e.g., that are represented in FIG. 1A as the CNN feature analyzers 114) as described below. The example CNN feature analyzers are implemented using convolutional neural networks that can be trained to detect or recognize different features (e.g., motion, audio, speech, words, persons, faces, objects, etc.) in sensor data (e.g., motion data, audio data, visual captures, etc.)…For example, the example CNN feature analyzers are trained to detect or recognize features in the sensor data by motion analysis algorithms, audio analysis algorithms, computer vision algorithms (e.g., the CV algorithms 116 of FIG. 1A) to generate probabilities representative of likelihoods that different features in the sensor data can be confirmed.”) containing multiple neurons (CNNs intrinsically have multiple neurons, see “Architecture” and “Building blocks” sections of Convolutional neural network - Wikipedia definition attached in the Notice of References Cited); 
a sensor (figs. 1B,5A and ¶53…low-res camera 102a, IMU 104/158, Audio Codec 106, high-res camera 102c are all sensors on the hardware platform);
an actuator circuitry (fig. 1B, motor control);
a program memory storing instructions (fig. 7, item 716 and ¶89…” Machine executable instructions 732 representative of the example machine-readable instructions of FIG. 6 may be stored in the mass storage device 728, in the volatile memory 714, in the non-volatile memory 716, and/or on a removable non-transitory computer readable storage medium such as a CD or DVD”); and
a microcontroller unit (fig. 1B, item 108…Vision Processing Unit (VPU); ¶69…”the example mobile camera 100, 204 and/or VPU 108 could be implemented by one or more analog or digital circuit(s), logic circuits,…,programmable controller(s),…, application specific integrated circuit(s) (ASIC(s)), programmable logic device(s) (PLD(s)) and/or field programmable logic device(s) (FPLD(s)).) in communication with the program memory (¶71…machine-readable instructions in part implement functionality of the VPU; ¶89…machine-readable instructions can be stored in memory 716), the sensor (fig. 1B, items 102a-d, 104, 158…audio, inertial, visual sensors), the CNN logic circuit (fig. 1A, item 114), the plurality of random access memory cells (¶72…”process of FIG. 6 may be implemented using executable instructions…stored on…a random access memory”), and the actuator circuitry (fig. 1B…Motor Control tied to VPU), wherein the microcontroller unit, when executing the instructions in the program memory, is configured to:
cause the sensor to detect a signal according an external stimulus (fig. 5A…VPU 108 causes sensors 102, 104, 106, 102c to detect image, inertial and/or audio signals from environment external to VPU); 
process the detected signal to obtain a processed data set (fig. 6, item 604; fig. 5A, Detector logic; ¶76…when VPU determines a feature of interest in the sensor data, that sensor data, e.g., processed data set, is sent to CNN logic to perform feature recognition) and communicate the processed data set to the CNN logic circuit (fig. 6, item 606; fig. 5A, CNN Recognizer logic; and ¶76…received and detected feature of interest sensor data is input and processed by CNN Recognizer logic);
instruct the CNN logic circuit to read trained parameters from the plurality of random access memory cells (¶72…”process of FIG. 6 may be implemented using executable instructions…stored on…a random access memory”; ¶53…trained CNN has stored trained parameters: ”CNN feature analyzers are trained to detect or recognize features in the sensor data…”) and to forward propagate the processed data set via multiple propagation paths through the multiple neurons in parallel to obtain output label data for the processed data set (fig. 5A and ¶62-63…CNN recognizers outputs labeled data, i.e., CNN face recognizer 534 outputs recognized faces (face(1)-face(n)) or CNN object recognizer 542 outputs recognized objects (object(1)-object(n)); CNN intrinsically forward propagate input data from input layer thru multiple propagations paths through multiple neurons in parallel to obtain output label data at the output layer, see “Architecture” and “Building blocks” sections of Convolutional neural network - Wikipedia definition attached in the Notice of References Cited);

Moloney does not expressly disclose, but Kirsch does teach: 
process the output label data (Kirsch: fig. 5A and ¶76…facial recognition manager 514 can perform machine learning using a CNN, where output of the CNN can identify whether a face detected in an image captured by the front facing camera 308 is the face of an authorized user) into a control signal (Kirsch: fig. 5A, item 304,516 and ¶75…”The access controller 516 is configured to operate the door control system 304 to lock and/or unlock a door…the access controller 516 is configured to receive an indication from the facial recognition manager [5]14 with an indication to unlock a door (an authorized user has been identified by the facial recognition manager 514)”, where the indication is construed to be a control signal); and
control the actuator circuitry according to the control signal (Kirsch: fig. 5A, item 304 and ¶66…door control system 304 has actuator circuitry to unlock the door when indication/control signal from access controller 516 is received).
 Kirsch are analogous art because they are from similar problem solving area in using CNN facial recognition in association with actuator control (Moloney expressly shows “Motor Control” is association with the VPU in fig. 1B; Kirsch expressly shows unlocking a door base on facial recognition, as described above, intrinsically requiring motor control in the door control system 304).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporated and extend the teachings of Kirsch into the invention taught by Moloney.
The suggestion/motivation for doing so would have been to apply the CNN recognition techniques taught by Moloney into actuator control applications such as the ‘frictionless’ unlocking of doors, thus providing convenience to authorized users and avoid disadvantages of having to carry a physical authentication device (Kirsch: ¶47-49).

Moloney combined with Kirsch does not expressly disclose, but Teichman does teach: the plurality of random access memory cells being a plurality of non-volatile random access memory cells (Teichman: ¶35…M-RAM / ST-MRAM).
Moloney, Kirsch and Teichman are analogous art because they are from the same field of endeavor in applications of facial recognition camera systems (Teichman: ¶39).  Furthermore, Moloney and Teichman are further analogous as their camera systems can be on a single integrated circuit (Moloney: ¶71; Teichman: ¶19);

The suggestion/motivation for doing so would have been to gain the advantages in using those classes of non-volatile memory, including high read/writes speeds all the while consuming less power than other type of RAM.  Moloney, in particular, places emphasis on low-power usage in the camera system, thus the teachings of using MRAM by Teichman would be in furtherance of this goal.
Per claim 2, Moloney combined with Kirsch and Teichman discloses claim 1, Teichman further discloses the plurality of non-volatile random access memory cells comprises magnetic random access memory cells (MRAM cells) (Teichman: ¶35…M-RAM / ST-MRAM).  The rationale to include this teaching of Teichman with Moloney combined with Kirsch is the same as that provided in claim 1.
Per claim 3, Moloney combined with Kirsch and Teichman discloses claim 1, Teichman further discloses at least one of the MRAM cells comprises a spin torque transfer type of MRAM cell (Teichman: ¶35…M-RAM / ST-MRAM). The rationale to include this teaching of Teichman with Moloney combined with Kirsch is the same as that provided in claim 1.
Per claim 7, Moloney combined with Kirsch and Teichman discloses claim 1, Moloney and Teichman further discloses the plurality of non-volatile random access memory cells are programed with the full set of trained parameters for the CNN model at one of a wafer level, a chip level, or a printed circuit board level (Moloney: ¶71…”any or all of the blocks may be implemented by one or more hardware circuits (e.g., discrete and/or integrated analog and/or digital circuitry, an FPGA, an ASIC,….)”; Kirsch: ¶19…”integrates all components of the local computing device (110) into a single chip” and ¶35…”non-volatile (or persistent) storage, including…Magnetic RAM Memory (M-RAM), Spin Torque Magnetic RAM Memory (ST-MRAM)”).
Per claim 8, Moloney combined with Kirsch and Teichman discloses claim 1, Moloney further discloses the sensor comprises an image sensor and the processed data set comprises at least one two dimensional array of pixel values (¶60, 62…images captures, i.e., faces, objects, etc., are 2D array of pixel values: ”visual captures are in the form of pixel data”).
Per claim 9, Moloney combined with Kirsch and Teichman discloses claim 8, Moloney further discloses an optical lens assembly for imaging an object field external to the device onto the image sensor (fig. 1A…mobile cameras such as the low-res or high-res cameras, intrinsically has optical lens through which the light from external environment passes to reach a light sensor).  Kirsch also expressly teaches cameras having a lens indicative of the camera aperture for the amount of light able to be received by the image sensor of the camera (¶112).
Per claim 10, Moloney combined with Kirsch and Teichman discloses claim 8, Moloney further discloses the image sensor comprises a CMOS active sensor matrix (¶19…”The example cameras 102 are provided to capture visual captures ( e.g., images and/or video) and may be implemented using, for example, one or more CMOS (complementary metal oxide semiconductor) image sensor(s)”).
Per claim 11, Moloney combined with Kirsch and Teichman discloses claim 10, Moloney further discloses the image sensor is integrated on the same semiconductor substrate for the CNN logic circuit with the plurality of non-volatile random access memory cells (¶71…”any or all of the blocks may be implemented by one or more hardware circuits (e.g., discrete and/or integrated analog and/or digital circuitry, an FPGA, an ASIC,….)”).
Per claim 12, Moloney combined with Kirsch and Teichman discloses claim 11, Moloney further discloses the CMOS active sensor matrix is fabricated over the plurality of non-volatile random access memory cells (¶71…”any or all of the blocks may be implemented by one or more hardware circuits (e.g., discrete and/or integrated analog and/or digital circuitry, an FPGA, an ASIC,….)”…image sensor must be exposed to external environment, thus the CMOS image sensor in Moloney must be ‘fabricated over’ other components).
Per claim 13, Moloney combined with Kirsch and Teichman discloses claim 12, Moloney further discloses wherein the plurality of non-volatile random access memory cells are fabricated over the CNN logic circuit and the CNN logic circuit is fabricated over the same semiconductor substrate (¶71…”any or all of the blocks may be implemented by one or more hardware circuits (e.g., discrete and/or integrated analog and/or digital circuitry, an FPGA, an ASIC,….)”).
Per claim 14, Moloney combined with Kirsch and Teichman discloses claim 11, Moloney further discloses the CNN logic circuits and the plurality of nonvolatile random access memory cells are fabricated on different areas of the same semiconductor substrate (¶71…”any or all of the blocks may be implemented by one or more hardware circuits (e.g., discrete and/or integrated analog and/or digital circuitry, an FPGA, an ASIC,….)”), and the CMOS active sensor matrix is fabricated over the CNN logic circuits and the plurality of non-volatile random access memory cells (¶71…image sensor must be exposed to external environment, thus the CMOS image sensor in Moloney must be ‘fabricated over’ other components).
Per claim 15, Moloney combined with Kirsch and Teichman discloses claim 11, Teichman further discloses the plurality of non-volatile random access memory cells comprises MRAM cells (Teichman: ¶35…M-RAM / ST-MRAM).  The rationale to include this teaching of Teichman with Moloney combined with Kirsch is the same as that provided in claim 1.
Per claim 18, Moloney combined with Kirsch and Teichman discloses claim 1, Teichman further discloses the plurality of non-volatile random access memory cells comprises MRAM cells (Teichman: ¶35…M-RAM / ST-MRAM) and phase change random access memory (PCRAM) cells (Teichman: ¶35…Phase Change Memory).  The rationale to include this teaching of Teichman with Moloney combined with Kirsch is the same as that provided in claim 1 in addition to low access times intrinsic to Phase Change Memory technology.
Per claim 19, Moloney combined with Kirsch and Teichman discloses claim 1, Moloney further teachings use of at least a plurality of one time programmable (OTP) memory cells (¶72…”non-transitory computer and/or machine readable medium such as ..a read-only memory”…ROM construed to written/programmable once and cannot be written/programmed again).  Teichman further discloses the plurality of non-volatile random access memory cells comprises MRAM cells (Teichman: ¶35…M-RAM / ST-MRAM) and at least a plurality of one time programmable (OTP) memory cells (Teichman: ¶35…Phase Change Memory).  The rationale to include this 
Claim 20 is substantially similar in scope and spirit to claims 1-3.  Therefore, the rejection of claims 1-3 is applied accordingly.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Moloney combined with Kirsch and Teichman, in further in view of A 250-MHz 1-Mbit Embedded MRAM Macro Using 2T1MTJ Cell with Bitline Separation and Half-Pitch Shift Architecture to Sakimura et al. (hereinafter Sakimura).
Moloney combined with Kirsch and Teichman discloses claim 1.  
Moloney combined with Kirsch and Teichman does not expressly disclose, but Sakimura does teach:
the MRAM cells are of at least two different cell sizes (Sakimura: fig. 4(a)…cell sizes consist of two different dimension sizes, i.e., 5.28μm and 1.32μm).
the MRAM cells are arranged with at least two different pitches (Sakimura: fig. 4(b)…non-uniformity between MRAM cells in half-pitch architecture is indicative of at least two different pitches between MRAM cells).
a read access time for the plurality of non-volatile random access memory cells by the CNN logic circuit is faster than 5 nanoseconds (Sakimura: fig. 6…read access time of 3.8ns)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use the MRAM half-pitch shift architecture as taught by Sakimura.
The suggestion/motivation for doing so would have been to achieve better read access and power performance than many other types of nonvolatile memory (Sakimura: Introduction).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moloney combined with Kirsch and Teichman, in further in view of “Static random-access memory” by Wikipedia (hereinafter Wikipedia-SRAM).
Moloney combined with Kirsch and Teichman discloses claim 1, Teichman further discloses the plurality of non-volatile random access memory cells comprises MRAM (Teichman: ¶35…M-RAM / ST-MRAM).  The rationale to include this teaching of Teichman with Moloney combined with Kirsch is the same as that provided in claim 1.  Moloney combined with Kirsch and Teichman does not disclose additional use of static random access memory (SRAM) cells, though Moloney specifically states use of ”non-transitory computer and/or machine readable medium such as a hard disk drive, a flash memory, a read-only memory, a compact disk, a digital versatile disk, a cache, a random-access memory and/or any other storage device or storage disk in which information is stored for any duration (e.g., for extended time periods, permanently, for brief instances, for temporarily buffering, and/or for caching of the 
Wikipedia-SRAM discloses SRAM characteristics include “[p]erformance and reliability are good and power consumption is low when idle” (see ‘Characteristics’ subsection under ‘Applications and uses’).  Furthermore Wikipedia-SRAM discloses SRAM can be implemented as non-volatile SRAM (see ‘Non-volatile SRAM’ subsection under ‘Types of SRAM’) and integrated on chip (see ‘Integrated on chip’).
Moloney combined with Kirsch and Teichman and Wikipedia-SRAM are analogous art because they involve a similar problem solving area of integrated non-volatile memory chips.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use SRAM in the teachings of Moloney combined with Kirsch and Teichman.
The suggestion/motivation for doing so would have been to take advantage of low power consumption and access speeds of SRAM as taught by Wikipedia-SRAM, by using SRAM as memory in the integrated chip of Moloney combined with Kirsch and Teichman.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Moloney combined with Kirsch and Teichman, in further in view of “Resistive random access memory” by Wikipedia (hereinafter Wikipedia-RRAM).
the plurality of non-volatile random access memory cells comprises MRAM (Teichman: ¶35…M-RAM / ST-MRAM).  The rationale to include this teaching of Teichman with Moloney combined with Kirsch is the same as that provided in claim 1.  Moloney combined with Kirsch and Teichman does not disclose additional use of resistive random access memory (RRAM) cells, though Moloney specifically states use of ”non-transitory computer and/or machine readable medium such as a hard disk drive, a flash memory, a read-only memory, a compact disk, a digital versatile disk, a cache, a random-access memory and/or any other storage device or storage disk in which information is stored for any duration (e.g., for extended time periods, permanently, for brief instances, for temporarily buffering, and/or for caching of the information). As used herein, the term non-transitory computer readable medium is expressly defined to include any type of computer readable storage device and/or storage disk and to exclude propagating signals and to exclude transmission media” (see ¶72 of Moloney).  
Wikipedia-RRAM discloses RRAM characteristics include fast access times, small cell structure and low power operation (see ‘Future applications’).  
Moloney combined with Kirsch and Teichman and Wikipedia-RRAM are analogous art because they involve a similar problem solving area of integrated non-volatile memory chips.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to use RRAM in the teachings of Moloney combined with Kirsch and Teichman.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Patents and/or related publications are cited in the Notice of References Cited (Form PTO-892) attached to this action to further show the state of the art with respect to stand-alone CNN classifiers using NVRAM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALAN CHEN/Primary Examiner, Art Unit 2125